IN THE
                          TENTH COURT OF APPEALS

                                   No. 10-10-00311-CV

BRAZOS VALLEY URGENT CARE,
                                                            Appellant
v.

MARY HAISLET AND JAMES HAISLET,
                                                            Appellees


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 09-002933-CV-272


                          MEMORANDUM OPINION


      Appellant, Brazos Valley Urgent Care., filed a notice of appeal from an adverse

order issued by the trial court.   Now, Brazos Valley has filed a motion to dismiss the

appeal because the parties reached an amicable settlement during mediation and such

settlement has been executed.

      Accordingly, this appeal is dismissed. See TEX. R. APP. P. 42.1(a).



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Appeal dismissed
Opinion delivered and filed December 15, 2010
[CV06]




Brazos Valley Urgent Care v. Haislet            Page 2